Citation Nr: 1628666	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  14-03 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for depression, claimed as secondary to a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1979 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and July 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a February 2016 Board videoconference hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

As indicated by the VA in a September 2014 letter, the Veteran did not properly file a Form VA 9 within 60 days of the November 2013 Statement of the Case that denied entitlement to service connection for a back disability. The Board notes that the Form VA 9 received by the VA in November 2013 was not properly completed, and the VA did not notify the Veteran of how to correct the problem.  The Form VA 9 received by the VA in January 2014 was not received within 60 days of the November 2013 Statement of the Case; therefore, it is not a timely filed substantive appeal for the issue of a back disability.  As the RO determined that no substantive appeal was timely filed for the issue of entitlement to service connection for a back disability, this claim was not certified to the Board.  However, this issue was addressed during the February 2016 Board hearing.  Accordingly, the Board considers the issue on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed substantive appeal, VA waived any objections it might have had to the timeliness of filing).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2012 statement, the Veteran stated that he was treated at the Tuskegee VAMC for back problems while on leave during his period of active duty.  In a July 2012 statement, the Veteran stated that he had been told that these VA treatment records may be located "in the Legacy files in Missouri before Tuskegee VAMC and Montgomery VAMC merged between 1979-1985."  In a December 2012 Deferred Rating Decision, the decision review officer stated that the RO needed to develop for these records.  There is nothing in the record to indicate that this development occurred, and no formal finding of unavailability is of record.  Therefore, a remand is required to attempt to obtain these records.  See 38 C.F.R. § 3.159 (2016).

Accordingly, the case is REMANDED for the following action:

1. Make as many requests as are necessary to obtain all relevant VA treatment records from the VA facilities in Tuskegee, Alabama dated from 1979 to 1985, to include any archived records. 

If, after all procedurally appropriate actions to locate and secure the VA treatment records have been made and the RO concludes that such records do not exist, and the RO determines that further efforts to obtain the records would be futile, the RO must make a formal finding to that effect. The RO must also provide the Veteran and his representative with a proper notice that includes (a) the identity of the specific records that cannot be obtained, (b) an explanation as to the efforts that were made to obtain those records, (c) a description of any further action to be taken by VA with respect to the claims, and (d) notice that the Veteran is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2. Once the above actions have been completed, as well as any additionally indicated action, the AOJ must re-adjudicate the issue on appeal. If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the appellant and his representative, and they should be afforded an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



